DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 21-31
The following claim(s) is/are amended: 21
The following claim(s) is/are new: 31
The following claim(s) is/are cancelled: 1-20
Claim(s) 21-31 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The Double Patenting rejection to claim(s) 21-30 is/are withdrawn based on the filing of a terminal disclaimer.


Response to Arguments
Applicant’s arguments filed in the amendment filed 9/29/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 21-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation and judgement or evaluation without significantly more. The claim(s) recite(s) “receiving training information and a subject corresponding to the training information; determining a keyword based on the training information based on a number of times the keyword is included in the training information; associating the keyword with the subject; determining a keyword frequency representing a number of times the keyword occurs in a window of media, wherein the window of the media is a number of words before and after an instance of the keyword; identifying the subject as a topic of the media when the keyword frequency exceeds a keyword threshold; determining an application that focuses on the topic.” Thus, the claim simply receives information that associates terms with topics, receives media, looks for keywords (which is an observation) and uses the association to determine a topic (which is a judgement or evaluation). Further, the act is directly analogous to mental steps performed by humans, who conventionally review and determine the topics of media. This judicial exception is not integrated into a practical application because the additional features are simply commands to perform the act on a computer using the field of machine learning, together with the command of “posting a portion of the media as a new message in [an application that focuses on the topic].” Posting the media is insignificant post-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features are conventional computer contexts. The additional claims do not change this assessment because they are either part of the ineligible subject matter themselves (see, e.g., Claim 26), or otherwise constitute insignificant post-solution activity (see, e.g., Claim 30).
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 31 purports to limit the size of the window to 250-350 words. The specification appears to only disclose “300 words” as a posited size, see Spec, para. 68.
Claim(s) 21-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 21 is representative and claims “determining an application that focuses on the topic.” Examiner asserts the outer boundary of when an application “focuses” on a “topic” is indefinite. For example, if a media has a topic of “school safety” it is unclear if posting to, e.g., a “neighborhood watch” program would fall within the claim scope. Presumably a neighborhood watch program has some level of interest and concern on the safety of students in schools in the neighborhood, but “neighborhood watch” is not the same topic as “school safety.” In other words, it is unclear whether the topics identified must directly match or if they need only be related. It is unclear whether applications that have wider or narrower topics “focus” on the topic of the media. The claim calls for an indefinite relationship characterization between the media and the application.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-25, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Agapi (US Pub. 2009/0271438) in view of Liang (US Pub. 2012/0109966) and further in view of Ripolles Mateu (“Ripolles”, US Pub. 2020/0110882).
With respect to Claim 21, Agapi teaches a computer-implemented method comprising: receiving training information and a subject corresponding to the training information; (paras. 16-17; computer receives meeting agenda with topics and documents that identify keywords related to the topic. Para. 20; documents are stored in a database and accessible to the computer.)
determining a keyword from the training information based on a number of times the keyword is included in the training information; associating the keyword with the subject; (paras. 16-17, 56-59; system determines topic keywords for a topic from documents based upon frequency.)
determining a keyword frequency representing a number of times the keyword occurs in a window of a media; (paras. 60-66; system receives meeting discussion data and tracks the frequency with which a keyword appears in the most recent discussions (such as the last sixty seconds) of the meeting according to timestamps.)
identifying the subject as a topic of the media when the keyword frequency exceeds a keyword frequency threshold; (para. 67-68; keyword frequency is compared to thresholds to determine a topic.)
But Agapi does not explicitly teach an application that focuses on the topic.
Liang, however, does using machine learning; (paras. 2, 26-27; machine learning used to identify relationships.)
teach determining an application that focuses on the topic, (para. 42; category-based reader may be a newsreader application. Paras. 38-41; categories such as politics. A category is a focus on a topic.)
the application allowing users to post messages; (para. 39, 82; user posts tweet on twitter. It would have been obvious to one of ordinary skill prior to the effective filing date to combine the focusing functionality and the posting functionality in order to allow users to post and find posts on particular topics of interest.)
and posting a portion of the media as a new message in the application, wherein the portion of the media comprises information in the window. (Fig. 3, paras. 38-40; system posts a tweet by Timothy Geithner that is within the politics category. para. 107; system may post summary or text of article. Examiner notes that the system posts the entire tweet, but regardless it would have been obvious to one of ordinary skill prior to the effective filing date to post the portion related to the topic because that is the relevant content for the topic.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Agapi with the application that focuses on the topic in order to provide content that the user has identified as being interested in.
But modified Agapi does not explicitly teach a window of words.
Ripolles, however, does teach wherein the window of the media is a number of words before and after an instance of the keyword. (paras. 29-32, 37-38, 41; system uses a sliding window of a set number of words in order to classify the text into a topic.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Agapi with the window comprising a number of words in order to identify what some portion of a text is concerned with.

With respect to Claim 24, modified Agapi teaches the computer-implemented method of claim 21, and Liang also teaches wherein the operations further comprise: posting a link to a live stream of an ongoing presentation in the application. (para. 107; system transmits a URL of content. Para. 34; content may include live streams.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 25, modified Agapi teaches the computer-implemented method of claim 21, and Agapi also teaches wherein the operations further comprise: identifying the subject corresponding to training information based on a title contained in the training information. (paras. 16-17; computer receives meeting agenda with topics and documents that identify keywords related to the topic.)

With respect to Claim 27, modified Agapi teaches the computer-implemented method of claim 21, and Agapi also teaches wherein the operations further comprise: determining a keyword frequency for each of a plurality of keywords; identifying a plurality of subjects corresponding to keywords having keyword frequencies above a keyword frequency threshold; identifying each of the plurality of subjects as a plurality of topics of the media; determining, for each of the plurality of topics, an application; posting the portion of the media in each of the applications when all users having access to the application have permission to view media for each of the plurality of topics. (Duplication of parts is not a patentable act, see MPEP 2144. Examiner reasserts all of the citations in Claim 21 to the limitations here.)

With respect to Claim 28, modified Agapi teaches the computer-implemented method of claim 21, and Liang also teaches wherein the operations further comprise: receiving indications of relevancy of the posted portion of the media; (paras. 17-19; system determines relevancy of content)
The same motivation to combine as the independent claim applies here.
And Agapi also teaches and posting the portion of the media as the new message in the application when a product of the keyword frequency and a coefficient based on a relevancy indication rate exceeds the keyword frequency threshold. (para. 67-68; keyword frequency is compared to thresholds to determine a topic. Examiner notes that because the claims do not set a particular standard for determining relevancy or for determining frequency, the mathematical act of generating a product would not result in a particular outcome. It would have been obvious to one of ordinary skill prior to the effective filing date to consider both the relevancy of content and the frequency of keywords in order to ensure that only highly relevant discussions are posted.)

With respect to Claim 29, modified Agapi teaches the computer-implemented method of claim 28, and Liang also teaches wherein the coefficient is stored and re-used for another media. (para. 19; relevancy may be determined by source credibility, which is a consistent value for other media content items.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 31, modified Agapi teaches the method of Claim 21, and Ripolles also teaches wherein the number of words is between two hundred and fifty words and three hundred and fifty words. (para. 32; window can be any size, for example 20 words to evaluate a sentence. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to set the size to 250-350 words to identify what topic a paragraph is about. Regardless, the specification does not identify 250-350 words to be critical, and therefore the 250-350 range is a range that lies inside the reference-disclosed range of any amount. Ranges that lie inside ranges disclosed by the prior art are prima facie obvious, see MPEP 2144.05.)
The same motivation to combine as the independent claim applies here.


Remarks
Applicant argues at Remarks, pgs. 6-7 that the filing of a terminal disclaimer fixes the Double Patenting rejection. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 7-8 that the claims are not directed to an abstract idea. Applicant argues that “when the claims are considered in their entirety, they are not directed to an observation and judgement or evaluation.”
While it is true that claims must be considered in their entirety, the entirety of the claim does not need to be an abstract idea. Obviously, there would be no significantly more analysis (considering other features of the claim) if the entire claim was required to be ineligible. Consequently, Applicant’s citation to, e.g., using “machine learning” or the “posting a portion of the media” step as being neither an observation nor judgement is accurate, that does not mean the claim is not directed to those things. The function of the claim is to determine a topic of a given content. That is an act conventionally performed in the mind by observing the content and evaluating or judging its topic. Applicant’s claim does no more than expressly state the logical act performed in the mind – when the number of terms related to a given topic are expressed with frequency, one can be said to be talking about that topic.
Applicant argues at Remarks, pgs. 8-9 that the claims integrate the abstract idea into a practical application. The thrust of Applicant’s argument here is that (1) the instant claims improve the prior art by using machine learning and (2) the claimed system can disseminate only relevant information to a given group.
These arguments are easily dismissed. The claim merely states that it uses machine learning. It does not purport to improve the act of machine learning, and the specification provides no technical teaching for doing so. Thus, the reference in the claims to machine learning is little more than a slightly different field of use – rather than “do it on a computer” it is “do it on a computer with machine learning.” In other words, machine learning as a concept is itself a field and therefore is not a practical application any more than the computer hardware would be a practical application, which means to say – it does not make it a practical application.
The second point is similarly inappropriate – that is the benefit of using the ineligible subject matter. The practical application tests asks if there are other features which cause the ineligible subject matter to be integrated. Pointing to the ineligible subject matter to show practical application is inappropriate.
Applicant argues at Remarks, pg. 10 that the 112b rejection should be withdrawn. Applicant argues that a keyword frequency exceeding a threshold means that portion of media focuses on that topic.
There are a plethora of issues with this argument, and Examiner takes each in turn. First, the rejection was to “determining an application that focuses on the topic.” Applicant’s citations to Spec, paras. 57, 70 are citations to determining the topic of content and have no bearing on “an application.” For example, the fact that a presenter continually mentions the word “sales” and that “may indicate” that the presenter is focusing on sales does not explain how to determine what topic “an application” is focused upon, because the application does not speak or communicate.
Second, even assuming that disclosure was relevant to how to determine what “an application” focuses on, the fact that frequency exceeds a threshold may indicate a focus does not tell one of ordinary skill what the outer bounds of focus indication are. The permissive language makes clear that (1) exceeding the frequency threshold may not be enough to constitute a focus and (2) there may be other mechanisms of determining an application focus that are wholly unrelated to exceeding the frequency threshold.
Third, the statement that “applications that ‘focus’ on that topic are applications that mention keywords that are associated with a given subject or topic and applications that are associated with a given topic” (Remarks, pg. 10) both conflicts with the previous citation and itself. The previous citation related to determining the topic of content required a frequency exceeding a threshold. This citation instead defines focused applications as (1) applications that mention keywords that are associated with a given topic, and (2) applications that are associated with a given topic. Those are three different standards, as the first requires a keyword frequency exceeding a threshold, the second has no threshold, and the third does not even require keywords. Move over, Spec, para. 57 does not support that analysis because that paragraph simply relates chat groups to topics, and does not mention applications or focusing at all. Instead, para. 57 expresses the exact problem Examiner suggested in the rejection. To use para. 57 as an example, (“The marketing chat group may be associated with topics such as customer surveys and advertising”) it is unclear if the chat group is “focused” on “marketing” or “customer surveys” or “advertising” or all three, and by what standard is the boundary fixed. Further, assuming a content discussing the treatment of employees was analyzed and was given a topic of “labor disputes” it is unclear if a chat group that is “associated with” the topic of “marketing” is an appropriate focus for “labor disputes” content, as it certainly relates to the ability to market the product. Examiner further points to the Ripolles prior art, which concerns itself with just this issue of determining the proper categorization for a document for two related but distinct topics.
In short, the claim does not require determining a topic for media and then posting it anywhere. It claims posting it to a subset of locations – to “an application” that “focuses on the topic.” That necessarily eliminates some locations of posting from the claim scope, and a person of ordinary skill would not be able to determine with any certainty which locations would or would not be covered by the claim scope. Applicant’s citations to other standards for determining the topic of the media are inapplicable to “an application” and applicant provides a plurality of definitions that are not supported by the disclosure and which create an ambiguous claim scope. Examiner maintains the rejection.
At Remarks, pgs. 11-12, Applicant argues that Liang does not teach “an application…allowing users to post messages.”
Examiner agrees with the argument inasmuch as the Liang system does not anticipate users posting messages on the Liang system. However, Examiner cited other systems referenced in Liang where the users do post content, such as Twitter. Therefore, Liang evidences an application that focuses on a topic and that allows users to post messages was obvious. Examiner makes an explicit obviousness finding for the simple combination (see MPEP 2143(I)(A)) to avoid any issues on the subject.
Applicant further argues at Remarks, pgs. 12-13 that neither Agapi nor Liang teach the new window limitation with a number of words before and after an instance of the keyword and (in Claim 31) the number of words being between 250-350.
Examiner agrees and cites Ripolles. With respect to Claim 31, while Ripolles does not teach the 250-350 window size range, that range is obvious over Ripolles disclosure that any size window can be used. Applicant’s specification does not show 250-350 as being a critical range (indeed, as the new 112a points out, it does not disclose the range at all) so the range is obvious in view of the teaching of the broader range.
All claims remain rejected. Examiner cites Belyaev (US Pub. 2015/0365725) for the record. It contains disclosures relevant to many unrejected and some unclaimed features such as determining a topic based upon frequency within a time window, speech to text, and identifying a speaker.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449